DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
The preliminary amendment dated 6/22/2021 has been received and will be entered.	
Claim(s) 1 is/are pending.
Claim(s) 2-41 is/are acknowledged as cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/21/2022 is in compliance with the provisions of 37 CFR §§1.97-1.98, except as noted below.  
37 CFR 1.98(b)(5) requires “Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.”
The citation of “Lide” on the IDS lacks the page numbers. 
The citation of “Osgerby” on the IDS lacks the page numbers. 
The citation of “Peroxychem” on the IDS lacks the page numbers and a date.
In the event a patent is allowed, the printers will not print citations that lack this information. Because of this, they are crossed off and not considered. 
Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

I. Claim(s) 1 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2007/0280785 to Block, et al. 

With respect to Claim 1, this claim requires “treating the substrate at a hydroxide concentration of about 1 x 10-4 M or greater with…” As understood, this can be restated as the “pOH” by taking the negative logarithm of the hydroxide concentration:
 pOH = –log [1 x 10-4] = 4
Larger or “greater” concentrations, e.g. 1 x 10-3 gives a pOH of 3, and so on. As understood, pH and pOH are related by: pH + pOH = 14. Thus, as understood, this claim can also be understood as reciting a pH of 10 or higher. Block teaches treating a substrate at a pH of 10 or higher. See e.g. (Block 2: [0020]). 
Claim 1 further requires “an oxidant capable of producing free radicals in an amount sufficient to oxidize carbon in the substrate; and…” Treating with an oxidant is taught. (Block 1: [0010], passim). “Volatile organic compound” substrates are taught. (Block 1: [0003], passim).  
Claim 1 further requires “a first metal, wherein the first metal is a metal wherein a carbonate thereof has a lower solubility product constant than a hydroxide thereof, wherein the metal is added to the substrate in an amount sufficient to precipitate carbonate from the substrate.” Calcium – one of the metals taught in the Specification, see e.g. (S. 7: 16; passim) is taught. See e.g. (Block 2: [0016]). As such, the claimed properties are expected to be taught. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Block teaches oxidation of the substrate. See e.g. (Block 3: [0029] – “oxidize the contaminants,” Claim 11 – “to oxidize substantially all the volatile organic compounds in the soil.”).  The Office cannot duplicate the process of Block. However, and notwithstanding the characterizations related to the rate based on conditions reported in the Specification’s experiments vis-à-vis Block – see (S. 36: 3 et seq.) – given that the same pH is taught (discussed above), it is expected that the oxidized VOC (Block 2: [0015] – “oxidation of volatile organic compounds”) of Block is a carbonate which precipitates as discussed in the Specification. (S. 23: 14 et seq.). Note Block teaches a pH of at least 10 throughout the course of the reaction/decomposition. (Block 2: [0020]). This favors carbonate ion formation. (S. 23: 14 et seq.). "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736